@

Case 8:19-cv-OO423-WF.]-SPF Document 16 Filed 04/12/19 Page 1 of 3 Page|D 485

IN THE UNITED STATES DISTRIC COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually.

Plaintiffs,
Case Number: M.D.Fla._8_19-cv-00423-WF]-SPF
Case Number: 8:19-cv-423-T-OZSPF
]udge William F. lung
Magistrate ]udge Sean P. Flynn

Vs.

WILLIAM LEVINSON, _
LEVINSON PRODUCTIVITY z ~

SYSTEM, PC, a Pennsylvania f ` 1 _ g
Corporation, MARC TlMoTHY '
SMITH, individually, and d/b/a

CAYMAN BUSINESS SYSTEMS,

GUBERMAN PMC, a Connecticut

Corporation, DARYL GUBERMAN,

an Individual, DONALD LABELLE, an Individual

Defendants.

 

Page l of 3

.,....¢

;.& n:;¢

Case 8:19-CV-OO423-WF.]-SPF Document 16 Filed 04/12/19 Page 2 of 3 Page|D 486

SMITH’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
STATEMENT DEFENDANT, MARC SMITH pursuant to Rule 7.1, Federal Rules of Civil
Procedure discloses the following:

1. The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of this
action - including subsidiaries, conglomerates, affiliates, parent corporations,
publicly-traded companies that own 10% or more of a party’s stock, and all other

identifiable legal entities related to any party in the case: None.

2. The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings: None.

3. The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors' committee (or

twenty largest unsecured creditors) in bankruptcy cases: None.

4. The name of each victim (individual or corporate] of civil conduct alleged to be
wrongful, including every person who may be entitled to restitution: Oxebridge

Quality lnternational LLC / Christopher Paris personally.

I hereby certify that, except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge and magistrate judge
assigned to this case, and will immediately notify the Court in writing on learning of

any such conflict

I declare under penalty of perjury that the

forgoing is true and correct.

Dated and respectfully submitted by mail using

\
the US Postal Service this % day of Wg§ ,

2019.

Page 2 of 3

Case 8:19-CV-OO423-WF.]-SPF Document 16 Filed 04/12/19 Page 3 of 3 Page|D 487

Marc Smith (Defendant pro se]

By= W\.°'Q/ §““'§`L

C/ 0 Property Manager

8466 Lesourdsville-West Chester Road
West Chester, Ohio 45069-1929

Tel: 513 341-6272

Email: elsmarmarc@icloud.com

I certify that a copy of this MOTION is being furnished by mail on the same date to
the clerk of courts in the Middle District of Florida for entry into the case docket
where it can be obtained by the Attorney for Plaintiff (Glen H. Shrayer, Esq.] through
the Federal ]udiciary's Case Management/Electronic Case Files (CM/ECF) system.

jan § L\

Defendant

Page 3 of 3

